Title: From John Adams to Joseph Hawley, 27 June 1774
From: Adams, John
To: Hawley, Joseph


     
      
       Ipswich, 27 June 1774
       
      
     
     to leys Co declining the lend your kind hI therefore by the Favour of n, before we undertake our Journey upon the Subject of our Commission.
     What Measures are practicable, and expedient? The Sentiments of People are as various, as the Colour of their Cloaths. Some are for Petitions, to the King, the Lords the Commons; some for all some for none, Some for a Petition to the King Some are for bolder Councils. Some for Negociations, for building new Government, Empire and War—in for bold and Spirited Resolutions—others for Symplicity, and Frugality, Non Consumption and Nonimportation American Manufacturies. Companies for the Encouragement of Arts, Manufactures, and Commerce &c &c &c.
     It Seems to me that the Ideas of Empire, and Negotiation, are prevalent. I wish they were less so. It should be a principal Objective of our Policy to avoid Extremities and Ruptures. The Division would cost too dear a Price, and would be more than hazardous, it would be attended with almost a Certainty of Ruin.
     Measures to check and interrupt the Torrent of Luxury, if any such are feasible are most agreable to my sentiments at present.
     selfish  the hun an that this this of the few whose ry great and usefull Effect.
     A Union of the Colonies, in Sentiment and Affection Heart and Hand is of indispensable Importance. Every Thought every Expedient for and cementing it, ought to be cherished.
     Virginia and Rhode Island have recommended an annual Congress. Nothing can be better calculated to Strengthen and brighten the Chain, than Such an Institution. And the very Idea of it, will have an Influence in England, and all over Europe. The whole Policy and Force of the Ministry will be bent against it, no doubt. But I dont See how it is possible for them to prevent it, or to hinder its Effects.
     It would be a Seminary of American Statesmen, a School of Politicians, perhaps at no great Distance of Time, equal to a british Parliament, in wiser as well as better Ages.
     I have thrown these Thoughts upon Paper, without any Care, in the hurry of Circuit, but I beg your opinion, as a very great Favour.
     
      I am with great Esteem and Regard, your Freind and humble Servant,
      John Adams
     
     